

INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”) is made as of _____________, ____
by and between Liberty Oilfield Services Inc., a Delaware corporation (the
“Company”), and ___________ (“Indemnitee”).
RECITALS:
WHEREAS, directors, officers and other persons in service to corporations or
business enterprises are subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself;
WHEREAS, highly competent persons have become more reluctant to serve as
directors, officers or in other capacities unless they are provided with
adequate protection through insurance and adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company and its stockholders and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future;
WHEREAS, (i) the Amended and Restated Bylaws of the Company (as may be amended,
the “Bylaws”) requires indemnification of the officers and directors of the
Company (ii) Indemnitee may also be entitled to indemnification pursuant to the
General Corporation Law of the State of Delaware (“DGCL”) and (iii) the Bylaws
and the DGCL expressly provide that the indemnification provisions set forth
therein are not exclusive and thereby contemplate that contracts may be entered
into between the Company and members of the Board, officers and other persons
with respect to indemnification;
WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws and
the Amended and Restated Certificate of Incorporation of the Company (as may be
amended, the “Certificate of Incorporation”) and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefore, nor to
diminish or abrogate any rights of Indemnitee thereunder; and
WHEREAS, (i) Indemnitee does not regard the protection available under the
Bylaws and insurance as adequate in the present circumstances, (ii) Indemnitee
may not be willing to serve or continue to serve as a director or officer of the
Company without adequate protection, (iii) the Company desires Indemnitee to
serve in such capacity, and (iv) Indemnitee is willing to serve, continue to
serve and to take on additional service for or on behalf of the Company on the
condition that Indemnitee be so indemnified.
AGREEMENT:
1



--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
Section 1.Definitions.  As used in this Agreement:
“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling, controlled by or under common control with such
specified Person.
“Corporate Status” describes the status of a person who is or was a director,
officer, employee or agent of  the Company or  any other corporation, limited
liability company, partnership or joint venture, trust, employee benefit plan or
other enterprise which such person is or was serving at the request of the
Company.
“Disinterested Director” shall mean a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
“Enterprise” shall mean the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, employee, trustee, agent or fiduciary.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Expenses” shall mean all reasonable costs, expenses, fees and charges,
including, without limitation, attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding. Expenses also shall include, without limitation,  expenses
incurred in connection with any appeal resulting from, incurred by Indemnitee in
connection with, arising out of, or in respect of or relating to, any
Proceeding, including, without limitation, the premium, security for, and other
costs relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent,  for purposes of Section 12(d) hereof only, expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise,  any
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement, and  any
interest, assessments or other charges in respect of the foregoing. “Expenses”
shall not include “Liabilities.”
“Indemnity Obligations” shall mean all obligations of the Company to Indemnitee
under this Agreement, including the Company’s obligations to provide
indemnification to Indemnitee and advance Expenses to Indemnitee under this
Agreement.
“Independent Counsel” shall mean a law firm of fifty (50) or more attorneys, or
a member of a law firm of fifty (50) or more attorneys, that is experienced in
matters of corporation law and neither presently is, nor in the past five (5)
years has been, retained to
        2



--------------------------------------------------------------------------------



represent:  the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements), or
 any other party to the Proceeding giving rise to a claim for indemnification
hereunder; provided, however, that the term “Independent Counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
“Liabilities” shall mean all claims, liabilities, damages, losses, judgments,
orders, fines, penalties and other amounts payable in connection with, arising
out of, or in respect of or relating to any Proceeding, including, without
limitation, amounts paid in settlement in any Proceeding and all costs and
expenses in complying with any judgment, order or decree issued or entered in
connection with any Proceeding or any settlement agreement, stipulation or
consent decree entered into or issued in settlement of any Proceeding.
“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.
“Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, formal or informal
hearing, inquiry or investigation, litigation, inquiry, administrative hearing
or any other actual, threatened or completed judicial, administrative or
arbitration proceeding (including, without limitation, any such proceeding under
the Securities Act of 1933, as amended, or the Exchange Act or any other federal
law, state law, statute or regulation), whether brought in the right of the
Company or otherwise, and whether of a civil, criminal, administrative or
investigative nature, in each case, in which Indemnitee was, is or will be, or
is threatened to be, involved as a party, witness or otherwise by reason of the
fact that Indemnitee is or was a director or officer of the Company, by reason
of any actual or alleged action taken by Indemnitee (or a failure to take action
by Indemnitee) or of any action (or inaction) on Indemnitee’s part while acting
as director or officer of the Company, or by reason of the fact that Indemnitee
is or was serving at the request of the Company as a director, officer, trustee,
employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement can be provided under
this Agreement.
“Sponsor Entities” (a) means  R/C IV. R/C Energy GP IV, LLC and  any of their
respective Affiliates and any investment fund or other Person advised or managed
by any Sponsor Entity; provided, however, that neither the Company nor any of
its subsidiaries shall be considered Sponsor Entities hereunder.
(b) For the purpose hereof, references to “fines” shall include any excise tax
assessed with respect to any employee benefit plan; references to “serving at
the request of the Company” shall include any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a Person who acted in good
faith and in a manner such Person reasonably believed to be in the best
interests of the
        3



--------------------------------------------------------------------------------



participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.
Section 2.Indemnity in Third-Party Proceedings. The Company shall indemnify and
hold harmless Indemnitee, to the fullest extent permitted by applicable law,
from and against all Liabilities and Expenses suffered or reasonably incurred
(and, in the case of retainers, reasonably expected to be incurred) by
Indemnitee or on Indemnitee’s behalf in connection with any Proceeding (other
than any Proceeding brought by or in the right of the Company to procure a
judgment in its favor, which is provided for in Section 3 below), or any claim,
issue or matter therein.
Section 3.Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify and hold harmless Indemnitee, to the fullest extent
permitted by applicable law, from and against all Liabilities and Expenses
suffered or incurred (and, in the case of retainers, reasonably expected to be
incurred) by Indemnitee or on Indemnitee’s behalf in connection with any
Proceeding brought by or in the right of the Company to procure a judgment in
its favor, or any claim, issue or matter therein. No indemnification for
Expenses shall be made under this Section 3 in respect of any claim, issue or
matter as to which Indemnitee shall have been finally adjudged by a court to be
liable to the Company, unless and only to the extent that the Delaware Court of
Chancery or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification.
Section 4.Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, and without
limiting the rights of Indemnitee under any other provision hereof, including
any rights to indemnification pursuant to Sections 2 or 3 hereof, to the fullest
extent permitted by applicable law, to the extent that Indemnitee is successful,
on the merits or otherwise, in any Proceeding or in defense of any claim, issue
or matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred (and, in the case of
retainers, reasonably expected to be incurred) by Indemnitee or on Indemnitee’s
behalf in connection with each successfully resolved Proceeding, claim, issue or
matter. For purposes of this Section 4 and without limitation, the termination
of any Proceeding or claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.
Section 5.Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness or otherwise a participant, including by receipt of a
subpoena, in any Proceeding to which Indemnitee is not a party and is not
threatened to be made a party, Indemnitee shall be indemnified against all
Expenses suffered or incurred (or, in the case of retainers, reasonably expected
to be incurred) by Indemnitee or on Indemnitee’s behalf in connection therewith.
Section 6.Additional Indemnification. Notwithstanding any limitation in
Sections 2, 3 or 4 hereof, the Company shall indemnify Indemnitee to the fullest
extent permitted
        4



--------------------------------------------------------------------------------



by applicable law if Indemnitee is a party to or threatened to be made a party
to any Proceeding (including a Proceeding by or in the right of the Company to
procure a judgment in its favor) against all Liabilities and Expenses suffered
or reasonably incurred (and, in the case of retainers, reasonably expected to be
incurred) by Indemnitee in connection with such Proceeding, including but not
limited to:
(a) the fullest extent permitted by the provision of the DGCL that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and
(b) the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.
Section 7.Exclusions. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to indemnify or hold
harmless Indemnitee, or, in the case of (a) and (c), to advance Expenses to
Indemnitee:
(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy obtained by the Company except with respect to any excess
beyond the amount paid under such insurance policy;
(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law;
(c) except as provided in Section 12(d) of this Agreement, in connection with
any Proceeding (or any part of any Proceeding) initiated by Indemnitee or, if
Indemnitee was nominated to the Board by one of more of the Sponsor Entities,
such Sponsor Entity, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee or, if Indemnitee was nominated to the Board by one or
more of the Sponsor Entities, such Sponsor Entity, against the Company or its
directors, officers, employees or other indemnitees, unless  the Board
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation,  the Company provides the indemnification, in its sole discretion,
pursuant to the powers vested in the Company under applicable law or (iii) such
Proceeding is being brought by Indemnitee to assert, interpret or enforce
Indemnitee’s rights under this Agreement (for the avoidance of doubt, Indemnitee
shall not be deemed, for purposes of this subsection, to have initiated or
brought any claim by reason of  having asserted any affirmative defenses in
connection with a claim not initiated by Indemnitee or  having made any
counterclaim (whether permissive or mandatory) in connection with any claim not
initiated by Indemnitee); or
(d) if a final decision by a court having jurisdiction in the matter that is not
subject to appeal shall determine that such indemnification is not lawful.
Section 8.Advancement. In accordance with the pre-existing requirements of the
Bylaws, and notwithstanding any provision of this Agreement to the contrary, the
Company shall
        5



--------------------------------------------------------------------------------



advance, to the extent not prohibited by applicable law, the Expenses and
Liabilities reasonably incurred by Indemnitee in connection with any Proceeding,
and such advancement shall be made within thirty (30) days after the receipt by
the Company of a statement or statements requesting such advances from time to
time, whether prior to or after final disposition of any Proceeding. Advances
shall be unsecured and interest free. Advances shall be made without regard to
Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. Advances shall include any and all Expenses reasonably incurred
pursuing an action to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed. Indemnitee shall qualify for advances upon the execution and
delivery to the Company of this Agreement, which shall constitute an undertaking
providing that Indemnitee undertakes to repay the amounts advanced to the extent
that it is ultimately determined by final judicial decision from which there is
no further right to appeal that the Indemnitee is not entitled to be indemnified
by the Company. Nothing in this Section 8 shall limit Indemnitee’s right to
advancement pursuant to Section 12(d) of this Agreement. This Section 8 shall
not apply to any claim made by Indemnitee for which indemnity is excluded
pursuant to Sections 7(a) or (c) hereof.
Section 9.Procedure for Notification and Defense of Claim.
(a) Indemnitee shall promptly notify the Company in writing of any Proceeding
with respect to which Indemnitee intends to seek indemnification or advancement
hereunder following the receipt by Indemnitee of written notice thereof (the
date of such notification, the “Submission Date”). The written notification to
the Company shall include a description of the nature of the Proceeding and the
facts underlying the Proceeding. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification following the final disposition of
such Proceeding, including any appeal therein. Any delay or failure by
Indemnitee to notify the Company hereunder will not relieve the Company from any
liability which it may have to Indemnitee hereunder or otherwise than under this
Agreement, and any delay or failure in so notifying the Company shall not
constitute a waiver by Indemnitee of any rights under this Agreement. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.
(b) In the event Indemnitee is entitled to indemnification and/or advancement
with respect to any Proceeding, Indemnitee may, at Indemnitee’s option,  retain
counsel (including local counsel) selected by Indemnitee and approved by the
Company to defend Indemnitee in such Proceeding, at the sole expense of the
Company (which approval shall not be unreasonably withheld, conditioned or
delayed), or  have the Company assume the defense of Indemnitee in such
Proceeding, in which case the Company shall assume the defense of such
Proceeding with counsel selected by the Company and approved by Indemnitee
(which approval shall not be unreasonably withheld, conditioned or delayed)
within ten (10) days of the Company’s receipt of written notice of Indemnitee’s
election to cause the Company to do so. If
        6



--------------------------------------------------------------------------------



the Company is required to assume the defense of any such Proceeding, it shall
engage legal counsel for such defense, and the Company shall be solely
responsible for all fees and expenses of such legal counsel and otherwise of
such defense. Such legal counsel may represent both Indemnitee and the Company
(and any other party or parties entitled to be indemnified by the Company with
respect to such matter) unless, in the reasonable opinion of legal counsel to
Indemnitee, there is a conflict of interest between Indemnitee and the Company
(or any other such party or parties) or there are legal defenses available to
Indemnitee that are not available to the Company (or any such other party or
parties). Notwithstanding either party’s assumption of responsibility for
defense of a Proceeding, each party shall have the right to engage separate
counsel at its own expense. If the Company has responsibility for defense of a
Proceeding, the Company shall provide the Indemnitee and its counsel with all
copies of pleadings and material correspondence relating to the Proceeding.
Indemnitee and the Company shall reasonably cooperate in the defense of any
Proceeding with respect to which indemnification is sought hereunder, regardless
of whether the Company or Indemnitee assumes the defense thereof. Indemnitee may
not settle or compromise any Proceeding without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed. The Company may not settle or compromise any Proceeding without the
prior written consent of Indemnitee.
Section 10.Procedure Upon Application for Indemnification.
(a) Upon written request by Indemnitee for indemnification pursuant to
Section 9(a) hereof, if any determination by the Company is required by
applicable law with respect to Indemnitee’s entitlement thereto, such
determination shall be made  if Indemnitee shall request such determination be
made by Independent Counsel, by Independent Counsel, and  in all other
circumstances,  by a majority vote of the Disinterested Directors, even though
less than a quorum of the Board,  by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Board,  if there are no such Disinterested Directors or, if
such Disinterested Directors so direct, by Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to Indemnitee, or  if
so directed by the Board, by the stockholders of the Company holding a majority
of the securities of the Company entitled to vote; and, if it is so determined
that Indemnitee is entitled to indemnification, payment to Indemnitee shall be
made within ten (10) days after such determination. Indemnitee shall cooperate
with the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any Expenses incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall, to the fullest extent
permitted by law, be borne by the Company (irrespective of the determination as
to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom. The Company will
not deny any written request for indemnification hereunder made in good faith by
Indemnitee unless a determination as to Indemnitee’s entitlement to such
indemnification described in this Section 10(a) has been made. The Company
agrees to pay the reasonable fees
        7



--------------------------------------------------------------------------------



and expenses of the Independent Counsel referred to above and to fully indemnify
such counsel against any and all Liabilities and Expenses arising out of or
relating to this Agreement or its engagement pursuant hereto.
(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(a) hereof,  the Independent
Counsel shall be selected by the Company within ten (10) days of the Submission
Date (the cost of such Independent Counsel to be paid by the Company),  the
Company shall give written notice to Indemnitee advising it of the identity of
the Independent Counsel so selected and  Indemnitee may, within ten (10) days
after such written notice of selection shall have been given, deliver to the
Company Indemnitee’s written objection to such selection. Such objection by
Indemnitee may be asserted only on the ground that the Independent Counsel
selected does not meet the requirements of “Independent Counsel” as defined in
this Agreement. If such written objection is made and substantiated, the
Independent Counsel selected shall not serve as Independent Counsel unless and
until Indemnitee withdraws the objection or a court has determined that such
objection is without merit. Absent a timely objection, the person so selected
shall act as Independent Counsel. If no Independent Counsel shall have been
selected and not objected to before the later of (A) thirty (30) days after the
Submission Date and (B) ten (10) days after the final disposition of the
Proceeding, including any appeal therein, each of the Company and Indemnitee
shall select a law firm or member of a law firm meeting the qualifications to
serve as Independent Counsel, and such law firms or members of law firms shall
select the Independent Counsel.
Upon the due commencement of any judicial proceeding or arbitration pursuant to
Section 12(a) of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).
Section 11.Presumptions and Effect of Certain Proceedings.
(a) In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent not prohibited by applicable law, presume that Indemnitee is
entitled to indemnification under this Agreement if Indemnitee has submitted a
request for indemnification in accordance with Section 9(a) of this Agreement,
and the Company shall, to the fullest extent not prohibited by applicable law,
have the burden of proof to overcome that presumption in connection with the
making by any person, persons or entity of any determination contrary to that
presumption. Neither the failure of the Company (including by its directors or
Independent Counsel) to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by its directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.
        8



--------------------------------------------------------------------------------



(b) Subject to Section 12(d) hereof, if the person, persons or entity empowered
or selected under Section 10 of this Agreement to determine whether Indemnitee
is entitled to indemnification shall not have made a determination within sixty
(60) days after receipt by the Company of the request therefore, the requisite
determination of entitlement to indemnification shall, to the fullest extent not
prohibited by applicable law, be deemed to have been made and Indemnitee shall
be entitled to such indemnification, absent a prohibition of such
indemnification under applicable law; provided, however, that such 60-day period
may be extended for a reasonable time, not to exceed an additional thirty (30)
days, if  the determination is to be made by Independent Counsel and Indemnitee
objects to the Company’s selection of Independent Counsel and  the Independent
Counsel ultimately selected requires such additional time for the obtaining or
evaluating of documentation or information relating thereto; provided further,
however, that such 60-day period may also be extended for a reasonable time, not
to exceed an additional sixty (60) days, if the determination of entitlement to
indemnification is to be made by the stockholders of the Company.
(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) adversely affect the right of Indemnitee to indemnification or create
a presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful.
(d) Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with the reasonable care by the Enterprise. The provisions
of this Section 11(d) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.
(e) Actions of Others. The knowledge or actions, or failure to act, of any
director, officer, agent or employee of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.
Section 12.Remedies of Indemnitee.
(a) Subject to Section 12(d) hereof, in the event that  a determination is made
pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement,  advancement is not timely made pursuant
to Section 8 of this Agreement,  no determination of entitlement to
indemnification shall have been timely made pursuant to Section 10(a) of this
Agreement within sixty (60) days after receipt by the Company of the request for
indemnification,  payment of indemnification is not made pursuant to Sections 4
or 5 or the third to the last sentence of Section 10(a) of this Agreement within
ten (10) days after
        9



--------------------------------------------------------------------------------



receipt by the Company of a written request therefor,  payment of
indemnification pursuant to Sections 2, 3 or 6 of this Agreement is not made
within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification, or  in the event that the Company or any other
Person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, Indemnitee shall be entitled to
an adjudication by a court of Indemnitee’s entitlement to such indemnification
or advancement. Alternatively, Indemnitee, at Indemnitee’s option, may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association. The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.
(b) In the event that a determination shall have been made pursuant to
Section 10(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 12 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 12 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement, as the case may
be.
(c) If a determination shall have been made pursuant to Section 10(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 12, absent a prohibition of such indemnification under
applicable law.
(d) The Company shall, to the fullest extent not prohibited by applicable law,
be precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 12 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement. It is the intent of the Company that Indemnitee
not be required to incur Expenses associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to Indemnitee hereunder. The Company
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after receipt by the Company of a
written request therefore) advance, to the extent not prohibited by applicable
law, such Expenses to Indemnitee, which are incurred by Indemnitee in connection
with any action brought by Indemnitee for indemnification or advancement from
the Company under this Agreement or the Bylaws, or under any directors’ and
officers’ liability insurance policies maintained by the Company, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement or insurance recovery, as the case may be.
(e) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding, including any appeal
therein; provided that, in absence of
        10



--------------------------------------------------------------------------------



any such determination with respect to such Proceeding, the Company shall
advance Expenses with respect to such Proceeding.
Section 13.Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
(a) The rights of indemnification and to receive advancement as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the Certificate of
Incorporation, the Bylaws, any agreement, a vote of stockholders or a resolution
of directors, or otherwise. No amendment, alteration or repeal of this Agreement
or of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. The
Company shall not adopt any amendment or alteration to, or repeal of, the
Certificate of Incorporation or the Bylaws, the effect of which would be to
deny, diminish or encumber the Indemnitee’s rights to indemnification pursuant
to this Agreement, the Certificate of Incorporation, the Bylaws or applicable
law relative to such rights prior to such amendment, alteration or repeal. To
the extent that a change in Delaware law, whether by statute or judicial
decision, permits greater indemnification or advancement than would be afforded
currently under the Bylaws or this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
(b) The Company hereby acknowledges that Indemnitee may have certain rights to
indemnification, advancement and insurance provided by one or more Persons with
whom or which Indemnitee may be associated (including, without limitation, any
Sponsor Entity). The Company hereby acknowledges and agrees that  the Company
shall be the indemnitor of first resort with respect to any Proceeding, Expense,
Liability or matter that is the subject of the Indemnity Obligations,  the
Company shall be primarily liable for all Indemnity Obligations and any
indemnification afforded to Indemnitee in respect of any Proceeding, Expense,
Liability or matter that is the subject of Indemnity Obligations, whether
created by applicable law, organizational or constituent documents, contract
(including this Agreement) or otherwise,  any obligation of any other Persons
with whom or which Indemnitee may be associated (including, without limitation,
any Sponsor Entity) to indemnify Indemnitee or advance Expenses or Liabilities
to Indemnitee in respect of any Proceeding shall be secondary to the obligations
of the Company hereunder,  the Company shall be required to indemnify Indemnitee
and advance Expenses or Liabilities to Indemnitee hereunder to the fullest
extent provided herein without regard to any rights Indemnitee may have against
any other Person with whom or which Indemnitee may be associated (including,
without limitation, any Sponsor Entity) or insurer of any such Person and  the
Company irrevocably waives, relinquishes and releases any other Person with whom
or which Indemnitee may be associated (including, without limitation, any
Sponsor Entity) from any claim of contribution, subrogation or any other
recovery of any kind in
        11



--------------------------------------------------------------------------------



respect of amounts paid by the Company hereunder. In the event any other Person
with whom or which Indemnitee may be associated (including, without limitation,
any Sponsor Entity) or their insurers advances or extinguishes any liability or
loss which is the subject of any Indemnity Obligation owed by the Company or
payable under any Company insurance policy, the payor shall have a right of
subrogation against the Company or its insurer or insurers for all amounts so
paid which would otherwise be payable by the Company or its insurer or insurers
under this Agreement. In no event will payment of an Indemnity Obligation by any
other Person with whom or which Indemnitee may be associated (including, without
limitation, any Sponsor Entity) or their insurers affect the obligations of the
Company hereunder or shift primary liability for any Indemnity Obligation to any
other Person with whom or which Indemnitee may be associated (including, without
limitation, any Sponsor Entity). Any indemnification, insurance or advancement
provided by any other Person with whom or which Indemnitee may be associated
(including, without limitation, any Sponsor Entity) with respect to any
liability arising as a result of Indemnitee’s Corporate Status or capacity as an
officer or director of any Person is specifically in excess over any Indemnity
Obligation of the Company or valid and any collectible insurance (including but
not limited to any malpractice insurance or professional errors and omissions
insurance) provided by the Company under this Agreement.
(c) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, trustees, or
agents of any Enterprise, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee, trustee or agent under such
policy or policies and such policies shall provide for and recognize that the
insurance policies are primary to any rights to indemnification, advancement or
insurance proceeds to which Indemnitee may be entitled from one or more Persons
with whom or which Indemnitee may be associated (including, without limitation,
any Sponsor Entity) to the same extent as the Company’s indemnification and
advancement obligations set forth in this Agreement. If, at the time of the
receipt of a notice of a claim pursuant to the terms hereof, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
Proceeding in accordance with the terms of such policies.
(d) In the event of any payment under this Agreement, the Company shall be
subrogated to the rights of recovery of Indemnitee, including rights of
indemnification provided to Indemnitee from any other person or entity with whom
Indemnitee may be associated; provided, however, that the Company shall not be
subrogated to the extent of any such payment of all rights of recovery of
Indemnitee with respect to any Person with whom or which Indemnitee may be
associated (including, without limitation, any Sponsor Entity).
(e) The indemnification and contribution provided for in this Agreement will
remain in full force and effect regardless of any investigation made by or on
behalf of Indemnitee.
        12



--------------------------------------------------------------------------------



Section 14.Duration of Agreement; Not Employment Contract. This Agreement shall
continue until and terminate upon the latest of:  ten (10) years after the date
that Indemnitee shall have ceased to serve as director, officer, employee or
agent of the Company or any other Enterprise and  one (1) year after the date of
final termination of any Proceeding, including any appeal, then pending in
respect of which Indemnitee is granted rights of indemnification or advancement
hereunder and of any proceeding, including any appeal, commenced by Indemnitee
pursuant to Section 12 of this Agreement relating thereto. This Agreement shall
be binding upon the Company and its successors and assigns and shall inure to
the benefit of Indemnitee and Indemnitee’s heirs, executors and administrators.
The Company shall require and cause any successor, and any direct or indirect
parent of any successor, whether direct or indirect by purchase, merger,
consolidation or otherwise, to all, substantially all or a substantial part, of
the business and/or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place. This Agreement
shall not be deemed an employment contract between the Company (or any of its
subsidiaries or any other Enterprise) and Indemnitee. Indemnitee specifically
acknowledges that Indemnitee’s employment with the Company (or any of its
subsidiaries or any other Enterprise), if any, is at will, and Indemnitee may be
discharged at any time for any reason, with or without cause, except as may be
otherwise provided in any written employment contract between Indemnitee and the
Company (or any of its subsidiaries or any other Enterprise), other applicable
formal severance policies duly adopted by the Board, or, with respect to service
as a director of the Company, by the Certificate of Incorporation, the Bylaws or
the DGCL.
Section 15.Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:  the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by applicable law;  such provision or provisions shall
be deemed reformed to the extent necessary to conform to applicable law and to
give the maximum effect to the intent of the parties hereto; and  to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
Section 16.Enforcement.
(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director, officer, employee or agent of the Company,
and the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, officer, employee or agent of the Company.
        13



--------------------------------------------------------------------------------



(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate of Incorporation, the
Bylaws and applicable law, and shall not be deemed a substitute therefore, nor
diminish or abrogate any rights of Indemnitee thereunder.
Section 17.Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed to
be or shall constitute a waiver of any other provision of this Agreement nor
shall any waiver constitute a continuing waiver.
Section 18.Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if  delivered by hand and receipted for by the party to whom said notice
or other communication shall have been directed,  mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed,  mailed by reputable overnight courier and receipted
for by the party to whom said notice or other communication shall have been
directed or  sent by facsimile transmission, with receipt of oral confirmation
that such transmission has been received:
(i)  If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.
(ii) If to the Company to
Liberty Oilfield Services Inc.
950 17th Street, Suite 2400
Denver, Colorado 80202
Attention: Board of Directors
or to any other address as may have been furnished to Indemnitee by the Company.
Section 19.Contribution. To the fullest extent permissible under applicable law,
if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
Liabilities or for Expenses, in connection with any Proceeding, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect  the relative benefits received by the
Company and Indemnitee as a result of the event(s) and transaction(s) giving
cause to such Proceeding; and  the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and transaction(s).
Section 20.Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with
        14



--------------------------------------------------------------------------------



respect to any arbitration commenced by Indemnitee pursuant to Section 12(a) of
this Agreement, the Company and Indemnitee hereby irrevocably and
unconditionally  agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
 consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement,  consent to service of process at the address set forth in Section 18
of this Agreement with the same legal force and validity as if served upon such
party personally within the State of Delaware;  waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court, and
 waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.
Section 21.Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
Section 22.Third-Party Beneficiaries. The Sponsor Entities are intended
third-party beneficiaries of this Agreement and shall have all of the rights
afforded to Indemnitee under this Agreement.
Section 23.Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof. 
[Signature Page Follows.]

        15



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
LIBERTY OILFIELD SERVICES INC.
By:______________________________Name:____________________________Title:_____________________________
INDEMNITEE
By:______________________________Printed
Name:_____________________Address:___________________________________________________________E-mail:___________________________



Signature Page to Indemnification Agreement